J-A31016-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA


                       v.

DANTE OMAR SEALS

                                                     No. 1563 MDA 2014
APPEAL OF: SYLVESTER CASEY JONES,
           BAIL BONDSMAN

                Appeal from the Orders Entered August 20, 2014
               In the Court of Common Pleas of Lancaster County
              Criminal Division at No(s): CP-36-CR-0003928-2013
                                         CP-36-CR-0004577-2013


COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA


                       v.

DANTE OMAR SEALS

                                                     No. 2113 MDA 2014
APPEAL OF: SYLVESTER CASEY JONES,
           BAIL BONDSMAN

              Appeal from the Orders Entered November 21, 2014
               In the Court of Common Pleas of Lancaster County
              Criminal Division at No(s): CP-36-CR-0003928-2013
                                         CP-36-CR-0004577-2013

BEFORE: PANELLA, J., LAZARUS, J., and PLATT, J.*

MEMORANDUM BY PANELLA, J.                            FILED MARCH 18, 2016

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A31016-15



      In these consolidated appeals, Appellant, Sylvester Casey Jones, bail

bondsman, appeals from the orders entered August 20, 2014 by the

Honorable Margaret C. Miller, Court of Common Pleas of Lancaster County,

which reset Donte Omar Seals’ (Defendant’s) bail. Appellant also appeals

from the orders entered November 21, 2014, by the Honorable Dennis E.

Reinaker, Court of Common Pleas of Lancaster County, which denied

Appellant’s petition to set aside or remit forfeiture of Defendant's bail and

exonerate as surety. After review, we dismiss as moot the appeal from the

August 20 orders at docket number 1563 MDA 2014. In the appeal docketed

at 2113 MDA 2014, we reverse the trial court’s orders of November 21 and

remand for further proceedings.

      Appellant posted bail for Defendant in the amount of $110,000 for

charges docketed at CP-36-0004577-2013 and CP-36-000-3928-2013. On

August 4, 2014, Defendant failed to appear for a hearing. The trial court

issued a bench warrant, and Defendant was apprehended on August 19,

2014. At a bench warrant hearing held on August 20, 2014, at which a

representative of Appellant was present, but allegedly did not have an

opportunity to speak, the trial court reset Defendant’s bail at $1,000,000 at

both docket numbers, but did not set aside the bail forfeiture previously

posted by Appellant. See Order, 8/20/14. On September 12, 2014,

Appellant filed a motion for reconsideration of the August 20 orders, which

the trial court denied. Appellant filed a timely appeal.




                                      -2-
J-A31016-15



      Subsequent thereto, on October 21, 2014, Appellant filed with the

court motions for exoneration and credit of surety at CP-36-0004577-2013

and CP-36-000-3928-2013. On November 21, 2014, the trial court denied

the Appellant’s motions and Appellant thereafter filed a timely appeal. On

December 23, 2014, Appellant filed an application for consolidation of the

appeals filed at 1563 MDA 2014 and 2113 MDA 2014, which this Court

granted.

      On appeal, Appellant argues, inter alia, that both the Honorable Dennis

Reinaker and the Honorable Margaret C. Miller erred in denying the request

for exoneration of bail forfeiture without a hearing. See Appellant’s Brief at

6. We will first address the propriety of Judge Reinaker’s November 21

orders denying Appellant’s motions for exoneration and credit of surety

without a hearing.     We review that decision pursuant to the following

standard.

      The decision to allow or deny a remission of bail forfeiture lies
      within the sound discretion of the trial court. Accordingly, our
      review is limited to a determination of whether the court abused
      its discretion in refusing to vacate the underlying forfeiture
      order. To establish such an abuse, the aggrieved party must
      show that the court misapplied the law, exercised manifestly
      unreasonable judgment, or acted on the basis of bias, partiality,
      or ill-will to that party’s detriment. If a trial court erred in its
      application of the law, an appellate court will correct the error.
      Our scope of review on questions of law is plenary.

Commonwealth v. Riley, 946 A.2d 696, 698 (Pa. Super. 2008) (citation

omitted).




                                     -3-
J-A31016-15



      In Commonwealth v. Mayfield, 827 A.2d 462 (Pa. Super. 2003),

this Court adopted a three-part test a trial court must utilize to determine

whether forfeiture is required in light of a request for set-aside or remission:

      When a defendant breaches a bail bond, without a justifiable
      excuse, and the government is prejudiced in any manner, the
      forfeiture should be enforced unless justice requires otherwise.
      When considering whether or not justice requires the
      enforcement of a forfeiture, a court must look at several factors,
      including: 1) the willfulness of the defendant's breach of the
      bond, 2) the cost, inconvenience and prejudice suffered by the
      government, and 3) any explanation or mitigating factors.

Id. at 468 (citing United States v. Ciotti, 579 F.Supp. 276, 278 (W.D. Pa.

1984)). “A hearing is required on a bail bondsman’s request for remission of

forfeited money.” Commonwealth v. Nolan, 432 A.2d 616, 618 (Pa.

Super. 1981) (citation omitted; emphasis added).

      Such a hearing is necessary in this case so that the court may
      have before it evidence of the extent of the appellant’s
      participation in the return of the defendants, ..., and any other
      relevant evidence appellant may produce which may properly
      guide the lower court in its future decision as to whether to
      return any portion of the forfeited bonds herein involved.

Id. (citation omitted).

      Instantly, there is no indication on the record that the trial court

conducted a hearing on the motions to exonerate surety. In light of the clear

pronouncement in Nolan requiring a hearing on a request for remission of

forfeited bond money, we are constrained to reverse the trial court’s orders

denying Appellant’s motions to exonerate surety and remand for a hearing




                                     -4-
J-A31016-15



on the cost incurred by the Commonwealth in apprehending Defendant and

the amount of remission, if any, warranted in this matter.

       Based on our disposition of the appeal docketed at 2113 MDA 2014,

we dismiss Appellant’s appeal from the orders entered August 20 as moot.

Appellant did not file motions for exoneration and credit of surety at any

time prior to the trial court’s August 20 orders resetting Defendant’s bail.

Although Appellant maintains that the trial court failed to address the issue

of forfeiture of the bail bond previously posted, Judge Miller correctly noted

in the September 17, 2014 opinion denying Appellant’s motion for

reconsideration that Appellant was first required to file the appropriate

exoneration request in a petition or motion before the court could address

that claim. He did not do so at that time and the court prudently declined to

address a claim not properly before it.1 Nonetheless, because we have

reversed the court’s November 21 orders denying Appellant’s subsequent

motions for exoneration and credit of surety without a hearing, we find our

disposition at docket number 2113 MDA 2014 effectively moots Appellant’s

appeal of the orders entered August 20.
____________________________________________


1
  Although the transcript of the bench warrant hearing reveals that Judge
Miller expressed the opinion that the surety had not made any effort for the
return of the defendant and that bail would remain forfeited, that decision is
not addressed in the court’s August 20 orders. See N.T., Bench Warrant
Hearing, 8/20/14 at 3-4 (unnumbered). More importantly, the court had not
yet conducted a hearing on the matter prior to stating its conclusion as
required by the decision in Nolan. Thus, the trial court’s opinion expressed
at the bench warrant hearing is merely dictum.



                                           -5-
J-A31016-15



     Appeal at docket number 1563 MDA 2014 dismissed as moot. Orders

entered November 21, 2014 at docket number 2113 MDA 2014 reversed.

Case remanded with instructions. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/18/2016




                                    -6-